Citation Nr: 1412433	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-47 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a disability rating in excess of 10 percent for a thyroid disorder, to include hyperthyroidism and hypothyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1978 until March 1982 and from June 1983 until August 2000.  

These claims come before the Board of Veterans' Appeals (Board) from April 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Nashville, Tennessee, respectively.  

The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of the hearing is of record.  

The Board notes that the RO associated pertinent evidence related to the Veteran's sleep apnea claim with the file following the issuance of the December 2011 supplemental statement of the case.  While a waiver of RO consideration was submitted with a private treatment record, new VA treatment records were not accompanied by such a waiver.  However, because the Board is granting the benefit sought on appeal as to the sleep apnea claim, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current sleep apnea is related to active duty service.  

2.  Throughout the period on appeal, the Veteran's thyroid disorder has been manifested by fatigability, constipation, depression, cold intolerance, and mental sluggishness.  


CONCLUSIONS OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § § 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  

2.  Throughout the period on appeal, the criteria for a 30 percent rating for a thyroid disorder, to include hyperthyroidism and hypothyroidism, have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the claim for service connection for a right foot fracture disorder.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

The Veteran contends that his sleep apnea symptoms began in service.  Specifically, he claims that he had trouble sleeping in service and was told that he snored loudly.  He claims that he did not know that sleep apnea was a possible cause of his sleep difficulties; therefore, he did not obtain a sleep study until eight years after service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran reported having trouble sleeping in May 1996.  He was treated with Benadryl.  A 1997 separation exam shows that the Veteran reported frequent trouble sleeping.  He made the same notation on his May 2000 separation exam.  

An April 2008 sleep study shows that the Veteran was diagnosed with mild obstructive sleep apnea.  Both VA and private treatment records indicate that the Veteran uses a CPAP machine.  A May 2013 letter from the Veteran's primary care physician, Dr. K.A. gives the following opinion:

"having treated Mr. [redacted] for many years, and having reviewed his military records, I am of the opinion that his symptoms during his active duty service were likely related to undiagnosed sleep apnea.  I have concluded this because of excessive snoring and fatigue, as reported by the patient and his wife.  My specialty is Family Medicine, Board Certified, and I have experience with sleep apnea over my twenty plus years of practice."  See May 2013 Private Treatment Record.  

An April 2013 VA treatment record shows that the Veteran underwent a VA sleep study.  However, the record is merely a copy of the letter sent to the Veteran informing him that his sleep study was normal and that there was no evidence of obstructive sleep apnea during his sleep study.  The notation does not include an opinion, nor does it resolve this negative finding with the Veteran's longstanding diagnosis of and treatment for sleep apnea.  Moreover, a contradictory March 2013 VA treatment record shows a diagnosis of sleep apnea and documents the Veteran's use of the CPAP.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the VA note to be less probative than Dr. K.A.'s opinion.  The April 2013 VA notation provides no opinion or rationale for the negative finding, nor does it address the Veteran's statements or the voluminous medical history to the contrary; therefore, it is afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Dr. K.A.'s opinion, by contrast, provides a medical opinion supported by rationale.  She has treated the Veteran for many years and reviewed his service treatment records.  Her nexus opinion is consistent with the Veteran's statements, both in service and post-service, and with her own treatment notes.  As such, Dr. K.A.'s opinion is more probative as a diagnosis and nexus opinion than the VA treatment note showing a normal sleep study.  

The evidence in this case is at least in equipoise as to whether the Veteran's sleep apnea is related to his active service.  Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for sleep apnea.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The claim is granted.  


II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran contends that his thyroid disorder is more severe than contemplated by his current rating of 10 percent under Diagnostic Code 7900.  The Board notes that the Veteran was granted service connection for hyperthyroidism in December 2002.  However, the most recent VA and private treatment records indicate that the Veteran no longer has hyperthyroidism, but hypothyroidism.  Therefore, the Veteran's current thyroid disorder is best evaluated under Diagnostic Code 7903 as hypothyroidism.  

Under the rating criteria for hypothyroidism, a 10 percent rating is warranted for fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119 , Diagnostic Code 7903.  There are no other rating codes under which the Veteran's disability may be more accurately evaluated.  

A May 2013 letter from Dr. K.A., the Veteran's long-term primary care physician, gives the following opinion as to the nature and severity of the Veteran's thyroid disorder: 

"....due to [the Veteran's] hypothyroidism [the Veteran] consistently has had problems with Fatigue, Depression, Constipation, Weight Loss, increased sensitivity to cold, and Mental Sluggishness.  Also, his TSH levels are very sporadic and difficult to manage, requiring medication adjustments."  See May 2013 Private Treatment Record.  

At his April 2013 hearing, the Veteran testified that he experiences constipation and fatigue.  

The lay and medical evidence of record shows that the Veteran's thyroid disorder causes fatigue, depression, constipation, increased sensitivity to cold, and mental sluggishness.  Resolving all reasonable doubt in favor of the Veteran, his thyroid disorder has been manifested by symptoms most closely resembling a 30 percent rating under Diagnostic Code 7903.  The evidence does not show that the Veteran experiences muscular weakness, mental disturbance, or weight gain, therefore a rating of 60 percent under this code is not warranted.  

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, the Board finds that a 30 percent rating, but no higher, for the Veteran's thyroid disorder is warranted for the period on appeal.  

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's thyroid disorder.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

The claim of entitlement to service connection for sleep apnea is granted.  

Entitlement to a rating of 30 percent, but no more, for a thyroid disorder, to include hyperthyroidism and hypothyroidism, is granted.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


